Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The rejections under first paragraph of 35 U.S.C. 112(a) and the rejections under first paragraph of 35 U.S.C. 112(b) have been withdrawn in view of the present amendments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7-10 and 21, is/are rejected under 35 U.S.C. 103 as being unpatentable over Boardman (US 3592370 A).
Regarding claim 1, Boardman discloses a glass manufacturing apparatus [0006] comprising:
Finger elements (43 or 44), or elongated engagement surfaces, secured to support (45) which is pivotally mounted on arm (46- corresponding to arm 33) (Fig 8, see also Figs 3 and 4, Col 6; lines 1-5).  

“a rotation between a scoring position and a cleaning position” are not structurally defined however; the claims are related to an apparatus and this limitation is only functional.
Claim 21 also recites a step “is rotatable”
MPEP 2114 states:
"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim
Thus Boardman discloses the structural limitations capable of being rotated through what is considered a scoring position and a cleaning position.
Boardman discloses a scoring device (47) positioned to score in a glass substrate when the elongated engagement surface is positioned in what is considered the scoring position (Fig 9, Col 6; lines 6-15).
Boardman fails to explicitly disclose a cleaning device positioned to clean the elongated engagement surface when the elongated engagement surface is positioned in the cleaning position however;
Boardman discloses cleaning devices such as air jets or brushes may be provided to clean the periphery of the roller (16) of glass particles that may adhereto (Col 3; lines 45-49).
 MPEP 2144.04 states:
In re Japikse, 181 F.2d 1019,86 USPQ 70 (CCPA 1950) 
Shifting the location of an element would not have modified the operation of device. In re Kuhle, 526 F.2d 553, 188 USPQ7 (CCPA 1975) The particular placement of an element was held to be obvious. 
It has generally been recognized that to shift location of parts when the operation of the device is not otherwise changed is within the level of ordinary skill in the art, In re Japikse, 86 USPQ 70; In re Gazda, 104 USPQ 400.

Boardman discloses the claimed invention except for the cleaning device capabilities. It would have been obvious to one having ordinary skill in the art at the time the invention was made to rearrange a cleaning device, since it have been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. One would have been motivated to rearrange the cleaning device for the purpose of removing glass particles from any surfaces exposed to the scoring. 
"A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S.Ct. 1727,82 USPQ2d 1385 (2007). 
"The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).

Thus, it would be obvious to arrange cleaning elements to clean particles of scoring glass without interfering with the scoring process with anticipated success.

Regarding claim 3, Boardman discloses the cleaning device comprises a brush (Col 3; lines 45-49).
Regarding claim 4, Boardman discloses the cleaning device comprises a brush (Col 3; lines 45-49). However fails to disclose a linearly reciprocal brush.

In re Stevens, 212 F.2d 197, 101 USPQ 284 (CCPA 1954) 


Boardman discloses the claimed invention except for the cleaning device being adjustable. It would have been obvious to one having ordinary skill in the art at the time the invention was made to make adjustable, since it have been held that adjustability, where needed, involves only routine skill in the art. One would have been motivated to make the cleaning device, such as a brush or air jet, adjustable for the purpose of removing glass particles (Col 3; lines 45-49). 
Regarding claim 5, Broadman fails to disclose the brush comprises an elongated brush including an elongated length that is greater than or equal to an elongated length of the elongated engagement surface.
In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) Mere scaling up or down of a prior art process capable of being scaled up or down would not establish patentability in a claim to an old process so scaled. 

Broadman discloses the claimed invention except for the brush length. It would have been obvious to one of ordinary skill in the art at the time the invention was made to change the size of the brush since such a modification would involve only a mere change in size of a component. Scaling up or down of an element which merely requires a change in size is generally considered as being within the ordinary skill in the art, One would have been motivated to scale the size of the brush to contact the desired surface for removal of unnecessary particles.
MPEP 716.02(d) states:
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980)


Regarding claim 7, Finger elements (43), or elongated engagement surfaces, comprising the elongated engagement surface (44).
Regarding claim 8, the elongated member (43) comprises elongated engagement surfaces (44) which may be rubber (Col 6; lines 1-5) which is considered a resilient material. 
Regarding claim 9, the elongated member comprises a first elongated member and a second elongated member spaced a distance from the first elongated member (43) See Fig 8-9.
Regarding claim 10, as seen in Fig 8, there is no inhibiting structure via the pivot pin between 45 and 46. There is also an angled corner, not a 90 degree corner on structure (46) thus allowing rotation beyond a 90 degree rotation in the structure of Fig. 8.
the rotation angle appears to be within a range of from 90 degrees to 270 degrees.
Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the portion of [Sudo's temperature range] that corresponds to the claimed range. In re Malagari, 184 USPQ 549 (CCPA 1974). 
MPEP 2131.03: Prior Art which teaches a range within, overlapping or touching the claimed
range anticipated if the prior art range discloses the claimed range with “sufficient specificity”
Furthermore, 
Titanium Metals Corp. of America v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985) 
A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. 

Claims 2 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Broadman as applied to claim 1 above, and further in view of Brackley et al. (US 20120210842) referred to as Brackley herein after.

Brackley discloses a glass manufacturing apparatus [0006] comprising: a scoring device (22) capable of creating a vent (13), or score, in a glass substrate.
It would be obvious to one of ordinary skill in the art at the time of the invention to use a scoring wheel as taught by Brackley in the device of Broadman because it has been held that simple substitution of one known element (a scoring wheel for scoring glass) for another (scoring device of Broadman) to obtain predictable results of scoring glass.
Regarding claim 6, Broadman discloses air jets.  Broadman fails to disclose vacuum devices.
Brackley discloses a vacuum device supplied to the glass apparatus for collecting glass particles dislodged from the scoring and separating [0094].
It would be obvious to one of ordinary skill in the art to provide a vacuum to the device of Broadman with the motivation of collecting glass particles as taught by Brackley.

Response to Arguments
Applicant's arguments filed 03/20/2022 have been fully considered but they are not persuasive. Applicant recites all features of the prior art reference Boardman. Applicant argues on page 7 of the remarks filed 03/20/2022 that Boardman suggests providing a cleaning element for cleaning the contact surface of the roller (16) but has no mention of cleaning finger elements (29) .
Examiner maintains Boardman discloses cleaning devices such as air jets or brushes may be provided to clean the periphery of the roller (16) of glass particles that may adhereto (Col 3; lines 45-49).
 MPEP 2144.04 states:
In re Japikse, 181 F.2d 1019,86 USPQ 70 (CCPA 1950) 
Shifting the location of an element would not have modified the operation of device. In re Kuhle, 526 F.2d 553, 188 USPQ7 (CCPA 1975) The particular placement of an element was held to be obvious. 
It has generally been recognized that to shift location of parts when the operation of the device is not otherwise changed is within the level of ordinary skill in the art, In re Japikse, 86 USPQ 70; In re Gazda, 104 USPQ 400.

It is noted that it is the opinion of the Applicant that Boardman does not suggest the finger elements need cleaning and thus “any glass particles generated would tend to drop onto the roller under the force of gravity in a direction away from the finger elements” 
In response to this statement it is unclear that the direction of gravity has been established in Boardman.  Furthermore, Applicant’s opinion that the particles “would tend to drop” is not evidence that they would drop solely to the roller.  One skilled in the art recognizes the glass particle spray is dependent on the environment, depth of score, scoring tool.  Regardless, the motivation to clean surrounding elements during scoring exists as taught by Broadman and the motivation to rearrange parts remains prima facie obvious.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to rearrange a cleaning device, since it have been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. One would have been motivated to rearrange the cleaning device for the purpose of removing glass particles from any surfaces exposed to the scoring. 
Ex parte Wu, 10 USPQ 2031 (Bd. Pat. App. & Inter. 1989); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975)
Omission of an Element and its Function Is Obvious if the Function of the Element Is Not Desired or required.  The Board affirmed the rejection, holding that it would have been obvious to omit the element or step the function attributed thereto is not desired or required. Note: (Useful for closed-ended claims i.e. “consisting of” type claims)
Omission of an element with the consequent loss of its function. In re Wilson, 153 USPQ 740. 
Omission of an element and its function where not needed has been held to be obvious, Ex parte Rainu, 168 USPQ 375, and In re Kuhle, 188 USPQ 7.


"A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S.Ct. 1727,82 USPQ2d 1385 (2007). 
"The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).

In the present situation it would be obvious to arrange cleaning elements to clean particles of scoring glass without interfering with the scoring process with anticipated success.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JODI COHEN FRANKLIN whose telephone number is (571)270-3966. The examiner can normally be reached Monday-Friday 8 am-4 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindelang can be reached on (571) 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JODI COHEN FRANKLIN
Primary Examiner
Art Unit 1741



/JODI C FRANKLIN/Primary Examiner, Art Unit 1741